Order entered March 12, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01548-CV

                  PURE GEN HOLDINGS, INC., Appellant

                                      V.

                            NEORA, LLC, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-10205

                                     ORDER

      Before the Court is appellee’s March 10, 2020 unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to April 15, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE